 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           GARY W. ALEXANDER,                              CASE NO. C19-650

11                                   Plaintiff,              ORDER OF DISMISSAL

12                   v.

13           INTERNAL REVENUE SERVICE,
             URSULA GILLIS AGENT, CFO,
14           STEVE BAKER, AGENT,

15                                   Defendants.

16

17           On July 18, 2019, the Court issued a Minute Order requiring the Parties in this matter to

18   file a Joint Status Report by July 29, 2019. (Dkt. No. 9.) Defendants immediately filed a status

19   report (Dkt. No. 10) and a Motion to Vacate Case Deadlines as to the United States, or in the

20   Alternative for an Order to Show Cause (Dkt. No. 11). In their Motion, Defendants noted their

21   repeated unsuccessful attempts to contact Plaintiff since he filed this lawsuit on May 2, 2019.

22   (Dkt. No. 11.) Indeed, neither Defendants nor this Court have heard from Plaintiff since he filed

23   this action and Plaintiff has now failed to comply with the Court’s minute order directing him to

24   file a Joint Status Report by this date.


     ORDER OF DISMISSAL - 1
 1          The Court is left with no alternative at this point but to DISMISS the matter without

 2   prejudice. Plaintiff may, within the statute of limitations, re-file the matter at some future date.

 3

 4          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 5          Dated July 30, 2019.

 6

 7

 8
                                                            A
                                                            Marsha J. Pechman
                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
